DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-9, and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wainwright (US 3,427,536, heretofore referred to as Wainwright).
Regarding claim 1, Wainwright teaches a method (Wainwright; Col 2, Lines 40-47), comprising: receiving, at a sensor (Wainwright; Fig 7, Element 302), an input signal (Wainwright; Fig 7, Element RF OUT) having a varying frequency content over time (Wainwright; Col 6, Lines 5-10); sampling one or more samples of the received input signal (Wainwright; Col 6, Lines 8-24), wherein the one or more samples of the received input signal include one or more swept signal samples generated by sweeping (Wainwright; Col 7, Lines 26-38), using a center frequency of the sensor (Wainwright; Fig 9, Element 361 and Col 6, Lines 64-75; Wainwright teaches that the center frequency is 100 MHz), the received input signal across an entire frequency spectrum associated with the received input signal (Wainwright; Col 7, Lines 20-30), wherein sampling of the one or more samples of the received signal is performed while performing the sweeping (Wainwright; Col 7, Lines 26-54; Wainwright teaches the oscillator is used to sweep through the desired frequency range); and processing the one or more signal samples (Wainwright; Fig 8, Element 303 and Col 6, Lines 3-23; Wainwright teaches that the signal is sent to the adder and processed before being displayed on the oscilloscope).

Regarding claim 2, Wainwright teaches the method according to claim 1, wherein the sweeping further comprises down-converting the one or more swept signal samples to one or more baseband signal samples (Wainwright; Col 7, Lines 8-19; Wainwright teaches downconverting to a difference frequency signal then mixing it into the signal).

Regarding claim 4, Wainwright teaches the method according to claim 2, wherein the down-converting is performed using at least one of the following: direct down-converting of the one or more swept signal samples, down-converting the one or more swept signal samples from a radio frequency to an intermediate frequency, and any combination thereof (Wainwright; Col 7, Lines 8-19; Wainwright teaches downconverting to a difference frequency signal then mixing it into the signal, i.e. an intermediate frequency).

Regarding claim 5, Wainwright teaches the method according to claim 1, further comprising monitoring, using the sensor, based on the one or more samples of the received input signal, a usage of the frequency spectrum (Wainwright; Fig. 8, Element 305 and Col 6, Lines 3-23; Wainwright teaches uses the oscillator 305 to monitor the spectrum selected).

Regarding claim 6, Wainwright teaches the method according to claim 1, further comprising determining, based on the sweeping, an amount of gain to apply to the one or more swept signal samples (Wainwright; Fig 8, Element 380 and Col 3, Line 75-Col 4, Line 10; Wainwright teaches amplifying the signal that is sampled from the sweep based on the outside signals, i.e. applying a gain).

Regarding claim 7, Wainwright teaches the method according to claim 1, wherein a spectrum sensor is configured to perform the sweeping using the center frequency of the spectrum sensor (Wainwright; Fig 9, Element 361 and Col 6, Lines 64-75; Wainwright teaches that the center frequency is 100 MHz based on the oscillator i.e. the spectrum sensor).

Regarding claim 8, Wainwright teaches the method according to claim 7, wherein the spectrum sensor includes at least one of the following: a software defined radio, a custom designed radio, and any combinations thereof (Wainwright; Fig. 8 Element 302 Col 6, Lines 5-14; Wainwright teaches an RF-detector, i.e. receiving radio waves and that can be considered a custom designed radio).

Regarding claim 9, Wainwright teaches the method according to claim 1, further comprising selecting one or more frequency bands in a plurality of frequency bands for the sweeping (Wainwright; Fig 8, Element 316 and Col 6, Lines 24-35; Wainwright teaches band pass filtering to select frequency bands).

Regarding claim 14, Wainwright teaches the method according to claim 1, wherein the receiving further comprises filtering the received input signal prior to the sweeping (Wainwright; Fig 8, Element 316 and Col 6, Lines 24-35).

Claims 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rideout et al (US 2003/0117319 A1, heretofore referred to as Rideout).
Regarding claim 17, Rideout teaches a system comprising: at least one programmable processor (Rideout; Fig 2, Element 34 and Par 0057; Rideout teaches a computer that controls the system, which would have a programmable processor); and a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations (Rideout; Par 0057) comprising: receiving, at a sensor (Rideout; Fig 2, Element 32), an input signal having a varying frequency content over time (Rideout; Fig 3, Element 41 and Par 0059); sampling one or more samples of the received input signal (Rideout; Par 0059; Rideout teaches matching the baseband to the sample bandwidth), wherein the one or more samples of the received input signal include one or more swept signal samples generated by sweeping (Rideout; Par 0057 and 0059; Rideout teaches performing a spectral sweep), using a center frequency of the sensor (Rideout; Fig 5 and Par 0063; Rideout teaches using the central region of the signal synthesizer), the received input signal across an entire frequency spectrum associated with the received input signal (Rideout; Par 0064), wherein sampling of the one or more samples of the received signal is performed while performing the sweeping (Rideout; Fig 3, Par 0057, and 0059; Rideout teaches continuously sweeping and measuring the signal); and processing the one or more signal samples (Rideout; Par 0059; Rideout teaches downconverting the interference signal and adjusting the signal synthesizer based on the processing).

Regarding claim 18, Rideout teaches the system according to claim 17, wherein the sweeping further comprises down-converting the one or more swept signal samples to one or more baseband signal samples (Rideout; Par 0059; Rideout teaches downconverting the interference signal and adjusting the signal synthesizer based on the processing).

Regarding claim 20, Rideout teaches a computer program product (Rideout; Par 0057) comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor (Rideout; Fig 2, Element 34 and Par 0057; Rideout teaches a computer that controls the system, which would have a programmable processor), cause the at least one programmable processor to perform operations comprising: receiving, at a sensor (Rideout; Fig 2, Element 32), an input signal having a varying frequency content over time (Rideout; Fig 3, Element 41 and Par 0059); sampling one or more samples of the received input signal (Rideout; Par 0059; Rideout teaches matching the baseband to the sample bandwidth), wherein the one or more samples of the received input signal include one or more swept signal samples generated by sweeping (Rideout; Par 0057 and 0059; Rideout teaches performing a spectral sweep), using a center frequency of the sensor (Rideout; Fig 5 and Par 0063; Rideout teaches using the central region of the signal synthesizer), the received input signal across an entire frequency spectrum associated with the received input signal (Rideout; Par 0064), wherein sampling of the one or more samples of the received signal is performed while performing the sweeping (Rideout; Fig 3, Par 0057, and 0059; Rideout teaches continuously sweeping and measuring the signal); and processing the one or more signal samples (Rideout; Par 0059; Rideout teaches downconverting the interference signal and adjusting the signal synthesizer based on the processing).

Allowable Subject Matter
Claims 3, 10-13, 15-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: In claim 3, the specific limitations of  “… further comprising compensating and sampling the one or more generated swept signal samples to generate one or more unswept signal samples, wherein the compensating and sampling is configured to remove one or more distortions from the generated one or more unswept signal samples, wherein the processing is applied to the generated one or more unswept signal samples having the one or more distortions removed.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
In claim 10, the specific limitations of  “… wherein the sensor includes a local oscillator configured to perform the sweeping by generating, using a frequency synthesizer of the sensor, for each signal sample, a tuning tone having a sweep reference signal; mixing the generated tuning tone with the received signal, wherein the received signal is amplified, to generate one or more mixed signal samples; down-converting the one or more mixed signal samples to one or more baseband signal samples; and filtering and sampling, using an analog-to-digital converter of the sensor, the baseband signal samples to generate the one or more swept signal samples.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 11-13 are objected to for depending from objected claim 10.
In claim 15, the specific limitations of  “… further comprises mixing the filtered received input signal and a sweep frequency chirp generated during the sweeping, to generate one or more mixed signal samples; filtering, using an intermediate frequency filter component, the one or more mixed signal samples to generate a moving frequency window; direct down-converting the filtered one or more mixed signal samples to one or more baseband signal samples; and filtering and sampling the baseband signal samples to generate the one or more swept signal samples.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claim 16 is objected to for depending from objected claim 15.
In claim 19, the specific limitations of  “… wherein the operations further comprise compensating and sampling the one or more generated swept signal samples to generate one or more unswept signal samples, wherein the compensating and sampling is configured to remove one or more distortions from the generated one or more unswept signal samples, wherein the processing is applied to the generated one or more unswept signal samples having the one or more distortions removed.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Heard teaches a wideband receiver.
-Jang teaches sweeping a frequency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                         

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867